Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to Aon-provisional patent application filed on December 7, 2020. There are nine claims pending and nine claims under consideration. This application has been made special via the patent prosecution highway pilot program. This is the first action on the merits. The present invention relates to the field of organic synthesis and specifically relates to a synthetic method for benzimidazo[1,2-c]quinazoline-6-ones.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 2019106754113 application filed in China on July 25, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

		
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a synthetic method for benzimidazo[1,2-c]quinazolin-6-ones, having the following route:

    PNG
    media_image1.png
    123
    493
    media_image1.png
    Greyscale


where R1 is hydrogen, halogen, C1-C4alkoxy; R2 is unsubstituted phenyl; and R3 is hydrogen, halogen, C1-C4alkyl, does not reasonably provide enablement for all of the other R groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make a compound of Formula III.  However, there is no working example of any compounds with R groups other than those previously mentioned. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed or preventive agents.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Examiner notes that presently NONE of the examples 1 and R3 group at all times. According to claim 1, these R1 and R3 groups are not optional, neither R1 nor R3 is permitted to be hydrogen, and do not contain a numerical subscript where they could be “zero” and not exist as well. Examiner notes within the Specification, Examples 1-6, R1 is hydrogen, while in Examples 7-12, R3 is hydrogen. According to claim 1, R1 and R3 cannot be hydrogen, thus no examples have been provided of a compound which reads on claim 1 of the instant invention. Additionally, Examples 2-4 and 6 contain two R3 groups, which is not permitted according to claim 1 as well.
	4) Scope of the claims. The scope of the claims involves a synthetic method for benzimidazo[1,2-c]quinazoline-6-ones having the following route:

    PNG
    media_image1.png
    123
    493
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  a synthetic method for benzimidazo[1,2-c]quinazoline-6-ones.   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Conclusion
	Claims 1-9 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699